           Case 1:20-cv-05146-MLB Document 9 Filed 05/27/21 Page 1 of 9




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


 Bradley James Albert,

                           Plaintiff,
                                          Case No. 1:20-cv-5146-MLB
 v.

 Discover Bank,

                           Defendant.

 ________________________________/

                             OPINION & ORDER

      On December 17, 2020, pro se Plaintiff Bradley James Albert sued

Defendant Discover Bank. (Dkt. 1.) On February 4, 2021, Plaintiff filed

a Motion for Clerk’s Entry of Default. (Dkt. 6.) The Court denies that

motion. On March 8, 2021, Defendant moved to dismiss for insufficient

service.     (Dkt. 7.)    Plaintiff did not respond.       The Court grants

Defendant’s motion.

I.    Motion for Clerk’s Entry of Default

      A.      Standard of Review

      The Federal Rules of Civil Procedure provide for the entry of a

clerk’s default if a defendant fails to timely respond to a complaint
        Case 1:20-cv-05146-MLB Document 9 Filed 05/27/21 Page 2 of 9




seeking affirmative relief. Fed. R. Civ. P. 55(a). If, however, the plaintiff

has failed to properly serve the defendant with process, then the plaintiff

is not entitled to the entry of a default despite the defendant’s failure to

timely respond. See Onpower, Inc. v. United Power Line Contractors,

LLC, No. 2:15-cv-796-FtM-99MRM, 2016 WL 9049315, at *2 (M.D. Fla.

Mar. 14, 2016) (“While Defendants have failed to file any documents in

this case or otherwise defend this action as required by Rule 55(a), absent

a showing by Plaintiffs that they properly effectuated service of process,

an entry of default by the Clerk is not appropriate against

Defendant . . . .” (internal citation omitted)); 10A Wright & Miller,

Federal Practice & Procedure § 2682 (4th ed. 2020) (“Before a default can

be entered, the court must have subject-matter jurisdiction and

jurisdiction over the party against whom the judgment is sought, which

also means that the party must have been effectively served with

process.” (footnote omitted)). When seeking a default, the plaintiff bears




                                     2
        Case 1:20-cv-05146-MLB Document 9 Filed 05/27/21 Page 3 of 9




the burden of establishing proper service of process. Onpower, 2016 WL

9049315, at *1.

     B.    Discussion

     Plaintiff claims he served Defendant by mailing a copy of the

complaint via United States Postal Service (“USPS”) mail. (Dkt. 6 at 6,

14.) The Court finds Plaintiff failed to properly serve Defendant with

process for two reasons.

           1.     Failure to Serve a Summons

     Rule 4(c)(1) provides that “[a] summons must be served with a copy

of the complaint” and “[t]he plaintiff is responsible for having the

summons and complaint served.”            Fed. R. Civ. P. 4(c)(1).   Plaintiff

contends he served the complaint and “Certificate of Service” on

Defendant. (Dkt. 6 at 6, 17.) A certificate of service is not a summons.

Compare Summons, Black’s Law Dictionary (11th ed. 2019) (defining

summons as “[a] writ or process commencing the plaintiff’s action and

requiring the defendant to appear and answer”), with Certificate of

Service, Black’s Law Dictionary (11th ed. 2019) (defining certificate of

service as “[a] section of a pleading or motion filed with the court, . . . in

which the filing party certifies to the court that a copy has been mailed



                                      3
        Case 1:20-cv-05146-MLB Document 9 Filed 05/27/21 Page 4 of 9




to or otherwise served on all other parties”). There is no indication

Plaintiff served Defendant with a summons. This defect alone is enough

to deny Plaintiff’s request for entry of default against Defendant.

           2.    Failure to Properly Serve a Corporation

     Second, Plaintiff’s attempt to serve Defendant violates Rule 4’s

provisions for serving a corporation. Service of process on corporate

entities, such as Defendant, is governed by Rule 4(h)(1), which provides

that a corporation or entity must be served:

     (A) in the manner prescribed by Rule 4(e)(1) for serving an
     individual; or

     (B) by delivering a copy of the summons and of the complaint
     to an officer, a managing or general agent, or any other agent
     authorized by appointment or by law to receive service of
     process and—if the agent is one authorized by statute and the
     statute so requires—by also mailing a copy of each to the
     defendant.

Fed. R. Civ. P. 4(h)(1). Rule 4(e)(1) provides, in turn, that service may be

made by “following state law for serving a summons in an action brought

in courts of general jurisdiction in the state where the district court is

located or where service is made.” Fed. R. Civ. P. 4(e)(1). In other words,

Rule 4 permits a plaintiff to serve a corporation in one of two ways. Dyer

v. Wal-Mart Stores, Inc., 318 F. App’x 843, 844 (11th Cir. 2009) (per



                                     4
        Case 1:20-cv-05146-MLB Document 9 Filed 05/27/21 Page 5 of 9




curiam). “First, a plaintiff may use any method of service allowed in the

state where the district court is located or where service is made.” Id.

(citing Fed. R. Civ. P. 4(h)(1), 4(e)(1)). “Second, a plaintiff may effect

service ‘by delivering a copy of the summons and of the complaint to an

officer, a managing or general agent, or any other agent authorized . . . to

receive service of process and—if the agent is one authorized by statute

and the statute so requires—by also mailing a copy of each to the

defendant.’” Id. (emphasis omitted) (quoting Fed. R. Civ. P. 4(h)(1)(B)).

The Court finds Plaintiff failed to effect service of process on Defendant

in either manner prescribed by Rule 4.

     First, Plaintiff did not serve Defendant in a manner that satisfied

Georgia law (the state where this Court is located) or Utah law (the state

where service was attempted).1 Under Georgia law, “service of process

must be made on a corporation by personally serving ‘the president or

other officer of such corporation or foreign corporation, managing agent

thereof, or a registered agent thereof.’” Hunt v. Nationstar Mortg., LLC,

684 F. App’x 938, 940–41 (11th Cir. 2017) (per curiam) (quoting O.C.G.A.




1Plaintiff sent a copy of the complaint to “Discover Bank P.O. Box 30416
Salt Lake City, UT 84130.” (Dkt. 6 at 6.)

                                     5
        Case 1:20-cv-05146-MLB Document 9 Filed 05/27/21 Page 6 of 9




§ 9-11-4(e)(1)(A)); see also KMM Indus., Inc. v. Pro. Ass’n, Inc., 297 S.E.2d

512, 513 (Ga. Ct. App. 1982) (“There is no provision in Georgia law which

authorizes a party to serve a defendant corporation directly by certified

or registered mail . . . .”). Because Georgia law requires in person service

on defendant-corporations, Plaintiff’s attempt to serve Defendant by mail

was not sufficient. Utah, on the other hand, permits service upon a

corporation by mail so long as the “defendant’s agent authorized . . . to

receive service of process signs a document indicating receipt.” Utah R.

Civ. P. 4(d)(2)(B).   There is no evidence to suggest anyone signed a

document indicating receipt, let alone Defendant’s agent.         For these

reasons, Plaintiff’s attempt to serve Defendant by mail is not proper

under Georgia or Utah law.

     Second, under Rule 4(h)(1)(B), a plaintiff may serve process on a

corporation “by delivering a copy of the summons and of the complaint to

an officer, a managing or general agent, or any other agent

authorized . . . to receive service of process.” Fed. R. Civ. P. 4(h)(1)(B)

(emphasis added). The Eleventh Circuit has interpreted “delivering” to

mean personal service. Dyer, 318 F. App’x at 844 (citing Larsen v. Mayo

Med. Ctr., 218 F.3d 863, 868 (8th Cir. 2000)). “If the defendant agrees to



                                     6
        Case 1:20-cv-05146-MLB Document 9 Filed 05/27/21 Page 7 of 9




waive service, however, the plaintiff need only mail a copy of the

complaint to the defendant.” Fed. R. Civ. P. 4(d). Here, Plaintiff failed

to personally serve any of Defendant’s officers, managers, or authorized

agents, as required by Rule 4(h)(1)(B); nor did he file a waiver of service.

See, e.g., Escudero v. Fed. Nat’l Mortg. Ass’n, No. 2:14-CV-20, 2014 WL

12544771, at *2 (N.D. Ga. Apr. 3, 2014) (“Unless defendant has waived

service, plaintiffs must personally effect service upon defendant, and

service by mail is insufficient under 4(h)(1)(B).”).

      Accordingly, Plaintiff failed to effect service of process in either

manner prescribed in Rule 4(h)(1). Without proof of proper service, the

Court lacks jurisdiction over Defendant. As Plaintiff has not filed proof

of proper service on Defendant, entry of default is not appropriate.

II.   Motion to Dismiss for Insufficient Service

      A.    Standard of Review

      Under Rule 12(b)(5) of the Federal Rules of Civil Procedure, a

defendant may bring a motion to dismiss for insufficient service of

process.   Fed. R. Civ. P. 12(b)(5).       The burden is on the plaintiff to

establish the validity of the service on the defendant. Fitzpatrick v. Bank

of N.Y. Mellon, 580 F. App’x 690, 694 (11th Cir. 2014) (per curiam)



                                       7
        Case 1:20-cv-05146-MLB Document 9 Filed 05/27/21 Page 8 of 9




(“Where a defendant challenges service of process, the plaintiff bears the

burden of establishing its validity.” (citing Aetna Bus. Credit, Inc. v.

Universal Decor & Interior Design, Inc., 635 F.2d 434, 435 (5th Cir.

1981))).2 “A defendant’s actual notice is not sufficient to cure defectively

executed service.” Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir.

2007) (per curiam).

     B.    Discussion

     Defendant moves to dismiss for insufficient service, arguing service

was improper under federal, Georgia, and Utah law. (Dkt. 7 at 3.) The

Court agrees, as explained above. Also, Plaintiff did not respond to

Defendant’s motion. Pursuant to Local Rule 7.1(B), this failure to file a

response indicates that there is no opposition to the motion. LR 7.1(B),

NDGa. Seeing as Plaintiff bears the burden of establishing the validity

of service, Fitzpatrick, 580 F. App’x at 694, the Court finds Plaintiff has

completely failed to meet his burden. The Court grants Defendant’s




2 The Eleventh Circuit adopted as binding precedent all decisions of the
former Fifth Circuit handed down prior to October 1, 1981. Bonner v.
City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).

                                     8
        Case 1:20-cv-05146-MLB Document 9 Filed 05/27/21 Page 9 of 9




motion for that reason and for the reasons outlined above on why service

is insufficient.3

III. Conclusion

      The Court DENIES Plaintiff’s Motion for Clerk’s Entry of Default

(Dkt. 6) and GRANTS Defendant’s Motion to Dismiss (Dkt. 7). The

Court DISMISSES Plaintiff’s complaint and DIRECTS the Clerk to

close this case.

      SO ORDERED this 27th day of May, 2021.




3 The Court recognizes that Rule 4(m) provides for extensions of time to
perfect service if “the plaintiff shows good cause for the failure” to timely
serve the defendant. Fed. R. Civ. P. 4(m). Plaintiff has not responded—
let alone shown good cause.

                                     9
